     Case 2:19-cv-00147-TLN-EFB Document 23 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                No. 2:19-cv-0147-TLN-EFB P
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    C. SADLER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
18   under 42 U.S.C. § 1983. On April 15, 2020, the court determined that plaintiff’s complaint had
19   alleged, for screening purposes, a viable excessive force claim against defendant Sadler, but had
20   not alleged any viable claims against defendant Anderson. ECF No. 17. The court informed
21   plaintiff he could proceed with the viable claim only or file an amended complaint within 30
22   days. Id. Plaintiff has elected to proceed only with the viable claim against defendant Sadler.
23   ECF No. 18.
24          Accordingly, IT IS RECOMMENDED that plaintiff’s claims against defendant Anderson
25   be dismissed without prejudice.
26          These findings and recommendations are submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
28
                                                       1
     Case 2:19-cv-00147-TLN-EFB Document 23 Filed 05/18/20 Page 2 of 2

 1   after being served with these findings and recommendations, any party may file written
 2   objections with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 4   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 5   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   Dated: May 15, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
